—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered July 15, 1997, convicting defendant, after a jury trial, of assault in the first degree (two counts), and criminal possession of a weapon in the second degree, and sentencing him to consecutive terms of 5 to 15 years on the assault convictions, and a concurrent term of 5 to 15 years on the weapon possession conviction, unanimously affirmed.
Defendant failed to preserve his current claim that the court did not properly instruct the jury pursuant to CPL 310.20 (2) regarding the purpose of adding the individual complainants’ names on the verdict sheet listing two separate counts of assault in the first degree (see, People v Wheeler, 257 AD2d 673), and we decline to review this claim in the interest of justice. Were we to review it, we would find that the court’s instructions to the jury effectively conveyed the import of the annotations.
A review of the trial evidence, including evidence of the firing of five to six shots, each of which constituted a separate act (People v Reyes, 239 AD2d 524, 525, lv denied 90 NY2d 909), as well as the circumstances surrounding the shooting of the two individuals, establishes that there was a sufficient factual basis for the court to conclude that the victims were wounded by different bullets, thereby supporting the imposition of consecutive sentences in connection with the assault convictions (see, People v Di Lapo, 14 NY2d 170, 174).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Rosenberger, J. P., Mazzarelli, Rubin, Andrias and Buckley, JJ.